Claims 17-30 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwatari Masaaki  (JP Patent No. JP 2013-107865 A) in view of Fukui et al. (US 2012/0294912 A1). English translation of the Japanese Patent No. JP 2013-107865 A, is used in this Office action. 
	Ishiwatari Masaaki (JP’ 865 A) teaches a cosmetic composition in the form of a water-oil-emulsion comprising nonionic surfactants having HLB of <5 include stearic acid decaglycerol in the amount of 0.2 to 5% by weight as claimed in claims 17(A), 19, 20 and 23 (see pages 12-13, paragraphs, 0023 and 0025), dextrin palmitate (dextrin fatty acid ester) in the amount of 0.5 to 8 % as claimed in claims 17(B), 24 and 28 (see pages 13-14, paragraphs, 0028-0029), macadamia nuts oil fatty acid cholesteryl ester and isostearic acid phytosteryl in the amount of 0.7 to 5% as claimed in  claims 17 (C) and 25 (see pages 13-14, paragraphs, 0028-0029) and squalene as a hydrocarbon oil as claimed in claims 17(D) and 29 (see page 17, paragraph, 0034) and water as claimed in claim 1 (see page 16, paragraph, 0031) and ceramide as claimed in claim 17(F) (see page 18, second paragraph from the bottom).  
	The instant claims differ from the teaching of Ishiwatari Masaaki (JP’ 865 A) by reciting ceramide in the amount of 1% to 30% as claimed.
	However, Ishiwatari Masaaki (JP’ 865 A) teaches a cosmetic water-in-oil emulsion composition comprising ceramide (see page 18, paragraph, 0035).
	  Fukui et al. (US’ 912 A1) in analogous art of cosmetic formulation, teaches a cosmetic water-in-oil composition comprising 0.5 to 2% by wt., of a ceramide N-(hexadecyloxyhydroxypropyl)-N-hydroxyethylhexadecanamide) that reads on the claimed formula (1) as claimed in claims 17-18, 26 and 27 (see page 10, Examples 11-15) and wherein the cosmetic composition also comprises silicone surfactants include polyether modified silicone as claimed in claim 22 (see page 3, paragraph, 0041) and wherein the cosmetic composition having a viscosity in the range of 5 to 1,000 mPas at a temperature of 25 OC as claimed in claims 21 and 30 (see page 2, paragraph, 0034).
Therefore, in view of the teaching of Fukui et al. (US’ 912 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the cosmetic composition of Ishiwatari Masaaki (JP’ 865 A) by optimizing the amounts of ceramide in order to get the maximum effective amount of this ingredient in the cosmetic composition. Such a modification would be obvious because the person of the ordinary skill in the art would expect that the use of ceramide in the percentage amounts as taught by Fukui et al. (US’ 912 A1) would be similarly useful and applicable to the analogous cosmetic composition taught by Ishiwatari Masaaki (JP’ 865 A), absent unexpected results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761